UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 30, 2012 Internet Patents Corporation (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 0-26083 (Commission File Number) 94-3220749 (I.R.S. Employer Identification No.) 10850 Gold Center Dr, Suite 250B Rancho Cordova, California 95670 (Address of principal executive offices including zip code) (916) 853-1529 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDER. At the annual meeting of stockholders of Internet Patents Corporation,held onNovember 30, 2012,the following proposalswere approved by the stockholders: 1. Election of Directors. Stockholders elected Hussein A. Enan to serve as a Class I director for a three year term expiring at the Company’s 2015 annual meeting of stockholders. Votes For Votes Withheld Broker Non-Votes % Votes For 83.41% 2. Ratification of Appointment of Independent Registered Public Accounting Firm. Stockholders ratified the appointment of Ernst & Young as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012. Votes For Votes Against Votes Abstain Broker Non-Votes % Votes For 0 99.92% 3. Approval of NOL Amendment to our Certificate of Incorporation. Stockholders approved an amendment to our Certificate of Incorporation to impose certain restrictions on the transfer of our common stock. The amendment is described in the Proxy Statement filed with the Securities and Exchange Commission (“SEC”) on November 2, 2012. Votes For Votes Against Votes Abstain Broker Non-Votes % Votes For 33 71.45% 4. Approval of the Section 382 Rights Agreement.Stockholders approved the Section 382 Rights Agreement originally adopted by the Board of Directors on November 23, 2011. The Section 382 Rights Agreement is described in the Proxy Statement filed with the SEC on November 2, 2012. Votes For Votes Against Votes Abstain Broker Non-Votes % Votes For 71.44% SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. INTERNET PATENTS CORPORATION Date:December 4, 2012 By: /s/ L. Eric Loewe Name: L. Eric Loewe Title: Senior Vice President, General Counsel and Secretary
